Citation Nr: 0514219	
Decision Date: 05/24/05    Archive Date: 06/01/05

DOCKET NO.  02-20 051A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal 
disability.

2.  Entitlement to service connection for a respiratory 
disability, to include as due to asbestos exposure.


REPRESENTATION

Appellant represented by:	South Carolina Office of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active military duty from March 1977 to 
February 1980.  

In June 2004, the Board of Veterans Appeals (the Board) 
denied entitlement to service connection for liver disorder, 
to include as due to exposure to ionizing radiation, for 
disability of the thoracic spine, and for a psychiatric 
disability; the Board remanded the issues of entitlement to 
service connection for a gastrointestinal disability, for a 
bilateral hearing loss, and for a respiratory disability, to 
include as due to asbestos exposure, to the Department of 
Veterans Affairs (VA) Regional Office in Columbia, South 
Carolina (RO) for additional development.  The veteran 
testified at a videoconference before the Board in August 
2003, and a transcript of the hearing is on file.  

A January 2005 rating decision granted entitlement to service 
connection for tinnitus and for a bilateral hearing loss and 
denied the service connection issues noted on the title page.  
The issues still on appeal are again before the Board for 
adjudication.


FINDINGS OF FACT

1.  The medical evidence of record does not show 
gastrointestinal disability due to military service.  

2.  The medical evidence of record does not show respiratory 
disability due to military service, to include as due to 
asbestos exposure.  


CONCLUSIONS OF LAW

1.  A gastrointestinal disability was not incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1131, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.303 (2004).

2.  A respiratory disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1131, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126) 
(West 2002).  Regulations implementing the VCAA have been 
enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issues on appeal.  

In May 2001 and August 2002, letters were sent to the veteran 
by the RO, with copies to his representative, in which he was 
informed of the requirements needed to establish entitlement 
to service connection.  In accordance with the requirements 
of the VCAA, the letters informed the veteran what evidence 
and information he was responsible for providing and what 
evidence VA would be obtaining.  The letters explained what 
evidence VA needed from the veteran and told him that VA 
would request records for him if he provided sufficient 
information to identify the records.  Private medical 
evidence was subsequently added to the claims file.  There is 
no indication in the record that additional evidence relevant 
to the issues decided herein is available and not part of the 
claims file.  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  The VCAA also requires VA 
to provide a medical examination when such 

an examination is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  A VA examination 
and nexus opinion was obtained in July 2004.

The Board concludes that all available evidence that is 
pertinent to the claims decided herein has been obtained and 
that there is sufficient medical evidence on file on which to 
make a decision on the claims.  There is no indication that 
additional relevant evidence exists, and the veteran has not 
pointed to any additional information that needs to be added 
to his VA claims folder with respect to the issues decided 
herein.  The veteran has been given ample opportunity to 
present evidence and argument in support of his claims.  The 
Board additionally finds that VA has complied with general 
due process considerations.  See 38 C.F.R. § 3.103 (2004).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 
No. 02-1077 (U.S. Vet.App. April 14, 2005).

Service Connection Claims 

Laws And Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 
3.303(a).  Service connection may be granted for any 
disease initially diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

In order to establish service connection for the claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 
253 (1999).

Service Connection for Gastrointestinal Disability

Factual Basis

The veteran's service medical records reveal that he 
complained of a 10-day history of stomach cramps in July 
1977.  The diagnosis in August 1977 was persistent 
gastroenteritis.  It was noted in November 1977 that the 
veteran's stomach appeared upset.  Urinalyses in November 
1977 and March 1978 were 2+ for occult blood.  No 
gastrointestinal disability was found on discharge medical 
examination in February 1980.

Private and VA treatment records on file covering the period 
from January 1984 to July 2004 show extensive treatment for 
gastrointestinal disabilities beginning in the 1990's.  The 
veteran underwent an upper endoscopy with biopsy and a 
colonoscopy with polypectomy in July 1997.  The diagnoses 
were gastroduodenitis, hiatal hernia, possible short segment 
Barrett's esophagus, and sigmoid polyps.  His gallbladder was 
removed in September 1997.  The assessment in October 1997 
was abdominal pain, likely caused by obstruction in the 
biliary tree.  He had internal hemorrhoids in February 1998.  
An abdominal x-ray in June 1999 was unremarkable.  He 
underwent total colonoscopies with polypectomies in October 
1999 and April 2000, which found colonic polyps, 
diverticulosis, and internal hemorrhoids.  Gastritis was 
diagnosed in August 2001.  The diagnosis on a January 2002 
endoscopy was suspected Barrett's esophagus.

The veteran testified at a RO hearing in November 2002 and at 
a videoconference hearing before a member of the Board in 
August 2003, that he had a gastrointestinal disability since 
service.


It was noted on VA evaluation in July 2004 that the claims 
folder had been reviewed prior to examination of the veteran.  
The gastrointestinal diagnoses were polyps, hemorrhoids, 
hiatus hernia, gastritis, esophagitis, duodenitis, biopsy-
positive H. pylori, and probable gastroesophageal reflux 
disease.  The examiner noted that the earliest post service 
notation of gastrointestinal disability was of rectal 
bleeding and a polypectomy in 1994.  The examiner concluded 
that none of the veteran's current gastrointestinal 
disabilities were related to his military service.

Analysis

As noted above, in order to warrant entitlement to service 
connection, there must be medical evidence of disability 
in service, medical evidence of current disability, and 
medical evidence of a causal connection between the 
current disability and service.  

The Board notes that although there was evidence of 
gastrointestinal disability early in service, there were 
no complaints or findings after November 1977, including 
on discharge examination in February 1980.  Medical 
evidence after service discharge shows that the veteran 
currently has multiple gastrointestinal disabilities.  
However, the initial post-service clinical evidence of 
gastrointestinal disability was not until at least 1994, 
which is many years after service discharge.  See Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the 
passage of many years between discharge from active 
service and the medical documentation of a claimed 
disability is evidence against a claim of service 
connection).  

The only nexus opinion on file, the July 2004 VA 
examination opinion, concluded that after review of the 
claims files, there is no evidence linking the veteran's 
current gastrointestinal disabilities, first shown many 
years after service discharge, to his military service.  
Consequently, because all of the elements required under 
Hickson to warrant entitlement to service connection have 
not been shown, service connection for gastrointestinal 
disability is not warranted.  

Despite the veteran's testimony and contentions in support of 
his claim that his current gastrointestinal disabilities are 
due to service, it is now well established that lay 
statements cannot be used to establish a nexus between a 
current disability and service.  Although a lay statement can 
establish that an event occurred in service, a layperson 
without medical training, such as the veteran, is not 
qualified to render a medical opinion regarding the etiology 
of a current disability.  See Cromley v. Brown, 7 Vet. App. 
376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 494-
5 (1992).  

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 

Service Connection for Respiratory Disability

Factual Basis

The veteran's service medical records reveal that he 
indicated on his January 1977 enlistment medical history 
report that he had chronic or frequent colds; his lungs and 
chest were noted to be normal on the enlistment medical 
examination in January 1977.  An upper respiratory infection 
was reported in August 1977.  Pneumonia was diagnosed in 
November 1978, and pneumonitis and bronchitis was the 
assessment in March 1979.  Bronchitis was again noted in 
April 1979.  Upper respiratory infections were noted in 
November and December 1979 and in January 1980.  No 
respiratory disability was found on discharge medical 
examination in February 1980. and it was noted that a January 
1980 chest x-ray was normal.

VA and private treatment records beginning in January 1984 
show that the veteran was hospitalized in January 1984 with a 
fever, headache, and cough with resulting chest pain.  Tests, 
including a chest x-ray, were negative.  The diagnosis was 
viral bronchitis, probably influenza.  The diagnoses in July 
1987 included bronchitis.  There was an assessment of 
probable influenza with superficial bronchitis in January 
1996 and of left lobe pneumonia in February 1996.  The 
assessment in December 1997 was persistent bronchitis with 
post-bronchitic cough.  Acute bronchitis was noted in 
September 1999.  An October 1999 chest x-ray did not show any 
acute cardiopulmonary disease.  

The veteran testified at his RO hearing in November 2002 and 
at his videoconference hearing before the Board in August 
2003 that he had a respiratory disability since service.  

The veteran complained on VA examination in July 2004 of 
respiratory problems since service.  It was noted that he had 
a 27-pack-year history of smoking.  Chest x-rays were 
considered unremarkable.  Pulmonary function tests showed a 
pre-bronchodilator forced vital capacity of 98 percent of 
predicted and a forced expiratory volume at one second of 107 
percent of predicted.  The examiner, who had reviewed the 
claims files, indicated that there was no medical evidence of 
a connection between any current respiratory disability and 
the veteran's service respiratory complaints.  

Analysis

Although the veteran's service medical records reveal 
several notations of upper respiratory infections, his 
lungs and chest were noted to be normal on discharge 
medical examination in February 1980.  Post-service 
medical records do not show treatment for respiratory 
problems until 1984, which is several years after service 
discharge.  There is also no evidence of an asbestos-
related disability, such as asbestosis.  Moreover, even if 
the first two elements of Hickson are met, the only nexus 
medical opinion on file, which was provided in July 2004 
after review of the claims files and a physical 
examination that included a chest x-ray and pulmonary 
function studies, does not find a causal connection 
between any current respiratory disability and service.  
Consequently, service connection for respiratory 
disability, to include as due to exposure to asbestos, is 
not warranted.

As noted above, the veteran's testimony regarding an event in 
service does not change the outcome of this decision because 
the veteran is not qualified to render a medical opinion 
regarding the etiology of a disability.  See Cromley, 7 Vet. 
App. at 379; Espiritu, 2 Vet. App. at 494-5.  


Because the preponderance of the evidence is against the 
veteran's claim, the doctrine of reasonable doubt is also not 
for application with respect to the issue of entitlement to 
service connection for respiratory disability, to include as 
due to asbestos exposure.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990). 


ORDER

Entitlement to service connection for gastrointestinal 
disability is denied.

Entitlement to service connection for respiratory disability, 
to include as due to asbestos exposure, is denied.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


